148 F.3d 1179
Troy A. ASHMUS, on behalf of himself as an individual and onbehalf of himself and all others similarlysituated, Plaintiff-Appellee,v.Arthur CALDERON, Warden;  Teena Farmon, Warden of theCentral California Women's Facility;  James H. Gomez,Director, California Department of Corrections;  Daniel E.Lungren, Attorney General, Defendants-Appellants.
No. 96-16141.
United States Court of Appeals,Ninth Circuit.
Aug. 19, 1998.

1
On Remand from the United States Supreme Court.  D.C. No. CV-96-01533-TEH.


2
Before:  BEEZER and THOMPSON, Circuit Judges, and GILLMOR,* District Judge.

ORDER

3
The mandate of the United States Supreme Court certified on July 30, 1998 in Calderon v. Ashmus, Supreme Court No. 97-391, 1998 WL 422337, reversed the judgment of this court in Ashmus v. Calderon, this court's no. 96-16141.  Accordingly, we vacate our opinion at 123 F.3d 1199 (1997), reverse the district court, and remand to the district court with instructions to dismiss the complaint consistent with the opinion of the Supreme Court.



*
 Honorable Helen Gillmor, District Judge for the District of Hawaii, sitting by designation